Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 28-60 are pending and under examination.



Priority
This application filed on 06 January 2020 is a CON of 15/050,130 filed on 22 February 2016 which claims priority to US provisional 62/281,545 filed on 21 January 2016; US provisional 62/250,478 filed on 03 November 2015; US provisional 62/120,803  filed on  25 February 2015 and US provisional 62/119,251 filed on 22 February 2015.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. 62/119,251 and  Application No. 62/120,803, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application(e.g. no support for a pulsed diode laser as recited in claim 28).
 However, the disclosure of Application No. 62/250,478 provides support for the requirement of a pulsed diode laser.
Therefore, the effective filing date of  instant claims 28-56  is 03 November 2015.
However, the disclosure of the earliest filed application, Application No. 62/119,251, provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for instant claims 57-60.
Therefore, the effective filing date of  instant claims 57-60  is 22 February 2015.


Duplicate Claims

	Applicant is advised that should claim 29 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitation(s) is/are:
claim 28: the plurality of cavities configured to contain liquid contents comprising the biological elements; 
the EMRM configured and arranged to heat the liquid contents of a selected cavity when exposed to electromagnetic radiation and to inhibit transmission of electromagnetic radiation between cavities; 
a pulsed diode laser configured to focus and deliver electromagnetic radiation to the liquid contents of a targeted cavity of the plurality of cavities or an area of the EMRM associated with the targeted cavity.
Claim 44: a magnet for accumulating the particles at a surface of the liquid contents of a cavity of the array.
Claim 53: wherein the pulsed diode laser is configured and positioned to deliver the electromagnetic radiation to the EMRM associated with a surface of a cavity.
Claim 55: wherein the pulsed diode laser is configured to deliver electromagnetic radiation to the array of 2-20 pulses having pulse length of 1-10 milliseconds with a pulse separation of 10 to 100 millisecond.
 Claim 56: a heatable capture surface configured and positioned to capture expelled contents from a cavity of the array.
Claim 57: the plurality of cavities configured to contain liquid contents comprising the biological elements;
the EMRM configured and arranged to heat the liquid contents of a selected cavity when exposed to electromagnetic radiation and to inhibit transmission of electromagnetic radiation (EMR) between cavities such that exposure of a targeted cavity to EMR from a pulsed diode laser does not appreciably affect the liquid contents of cavities neighboring the targeted cavity
Claim 59: wherein the absorbent matrix is configured to exchange at least one of a liquid, a nutrient, and a reagent with contents of the cavities of the array.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 34, 35, 37-39, 43, 46,47 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, claims 28, 34, 35, 37-39, 43, 46,47 and 52 are considered indefinite for being product claims that recite process limitations.  As the instant claims recite a function of the product, the boundaries of the scope of claims 28, 34, 35, 37-39, 43, 46,47 and 52 are unclear. See MPEP 2173.05(g).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Beachley et al.
Claim(s) 58-60  are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated  by Beachley et al. (WO2015069742; filed 05 November 2014).
	Beachley et al. teach arrays comprising cavities (i.e. array plate having a top surface and a bottom surface and a plurality of holes in the plate) and cells, wherein the surface is covered with an agarose layer (e.g. Entire Beachley reference and especially lines 32-33, pg. 2- lines 1-5, pg. 3; lines 11-16, pg. 4).
 Therefore, Beachley et al. teach claims 58 and 60.
Regarding claim 59: This claim recites an intended use of the claimed system.
 See MPEP 2114.II: MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 

 Therefore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Therefore, Beachley et al. also teach claim 59.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Dimov et al. and Ward et al.
Claim(s) 28-49 and 53-57 are rejected under 35 U.S.C. 103 as being unpatentable over Dimov et al. (US20140011690; filed 09 March 2013; cited on IDS filed 22 May 2020) in view of Ward et al. (US8,507,293).
Dimov et al. teach systems comprising arrays having a plurality of cavities, wherein each cavity comprises first and second open ends and is associated with electromagnetic radiation absorbent material, such as magnetic particles. Furthermore, Dimov et al. teach the arrays comprise a population of biological elements, such as cells (e.g. Entire Dimov reference and especially para 0012-0015, pg. 2; array of vessels with open ends as in  para 0050,pg. 4-5; para 0060, pg. 5; para 0130, pg. 11; electromagnetic radiation absorbent material as in para 0122-0128, pg. 10-11; cells and magnetic beads as in Example 2, pg. 14; Fig 1).
Furthermore, Dimov et al. teach arrays comprising fused capillaries (e.g. Entire Dimov reference and especially para 0012-0015, pg. 2; para 0142,pg. 11-12).
Furthermore, Dimov et al. teach the magnetic beads are associated with the walls of the cavities. Furthermore, Dimov et al. teach laser sources are focused at the targeted contents of the cavities on a spot size that with a diameter that is approximately the same or smaller than the diameter of the cavity opening, according to user’s choice  (e.g. Entire Dimov reference and especially para 0015,pg. 2; para 0122-0128, pg. 10-11).
 Furthermore, Dimov et al. teach their systems comprise a magnet to  manipulate the magnetic beads (e.g. Entire Dimov reference and especially para 0052,pg. 5; Example 1 and 2, pg. 13-14).
 Furthermore, Dimov et al. teach the cavities of the array comprise hydrophilic and hydrophobic elements to facilitate maintaining contents within each cavity (e.g. Entire Dimov reference and especially para 0104, pg. 9; para 0129-0130,pg. 11; para 0184, pg. 14).
Furthermore, Dimov et al. teach the system comprises a capture surface to hold extracted contents. The capture surface comprises a glass slide covered with a glycerol layer  that prevents deformation of the capture surface from exposure to electromagnetic radiation (e.g. Entire Dimov reference and especially para 0125-0126,pg. 10-11; Example 2, pg. 14; Example 5, pg. 15).
Furthermore, Dimov et al. teach the detection surface of the array comprises the meniscuses of the sample in the cavities(e.g. Entire Dimov reference and especially para 0012-0015, pg. 2; para 0063, pg. 6).
Regarding a pulsed diode laser as recited in claim 28:
Dimov et al. teach their systems comprise different types of electromagnetic sources including  diode lasers(e.g. para 0124,pg. 10). Furthermore, Dimov et al. teach laser sources include  frequency tripled, pulsed solid-state Nd:YAG or Nd:YVO4 laser source (e.g. Entire Dimov reference and especially para 0133, pg. 11).
 Furthermore, Ward et al. teach systems are known in the art comprising arrays comprising biological elements and magnetic beads that also include pulsed diode lasers ( e.g. Entire Ward reference and especially … comprising arrays comprising biological elements and magnetic beads as in lines 40-52, col. 3; lines 8-20, col. 31 ; excitation source, diode lasers, pulsed or modulated as in lines 14-15, col. 27; lines 11-14, col. 39; lines 58-61, col. 58).
Therefore,  as both Dimov et al. and Ward et al. teach systems are known in the art comprising bead arrays and excitation sources comprising diode lasers, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the systems of Dimov to include pulsed diode lasers as taught by Ward as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a system comprising an array for screening of a population of biological elements.
Furthermore, regarding the limitations:  the plurality of cavities configured to contain liquid contents comprising the biological elements; 	the EMRM configured and arranged to heat the liquid contents of a selected cavity when exposed to electromagnetic radiation and to inhibit transmission of electromagnetic radiation between cavities; a pulsed diode laser configured to focus and deliver electromagnetic radiation to the liquid contents of a targeted cavity of the plurality of cavities or an area of the EMRM associated with the targeted cavity as required by claim 28:
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Therefore, the limitations recited above are reasonably interpreted as at best either a characteristic or an intended use limitation.
Regarding the limitation:  wherein delivery of electromagnetic radiation from the pulsed diode causes the liquid contents within the cavity to be expelled without expelling the liquid contents from cavities neighboring the targeted cavity as required by claim 28:

This limitation recites an intended use of the claimed system.


 See MPEP 2114.II: MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 

 Therefore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 
Therefore, the combined teachings of Dimov et al. and Ward et al. render obvious a system as required by claim 28.
Furthermore, regarding claim 57:
Regarding the limitations:  the plurality of cavities configured to contain liquid contents comprising the biological elements; the EMRM configured and arranged to heat the liquid contents of a selected cavity when exposed to electromagnetic radiation and to inhibit transmission of electromagnetic radiation (EMR) between cavities such that exposure of a targeted cavity to EMR from a pulsed diode laser does not appreciably affect the liquid contents of cavities neighboring the targeted cavity as required by claim 57:
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Therefore, the limitations recited above are reasonably interpreted as at best either a characteristic or an intended use limitation.
Considering Dimov and Ward references as a whole, the combined teachings of Dimov et al. and Ward et al. render obvious a system comprising a microcavity array that is exposed to diode lasers as an excitation source, wherein the diode laser is pulsed according to user’s choice. 
Therefore, the combined teachings of Dimov et al. and Ward et al. render obvious a system as required by claim 57.
As Dimov et al. teach their systems comprise arrays comprises magnetic particles and a population of biological elements, such as cells, the combined teachings of Dimov et al. and Ward et al. render obvious claim 29.
Furthermore, as Dimov et al. teach systems comprising arrays having a plurality of cavities which are open at each end and which are associated with hydrophilic and hydrophobic elements to facilitate maintaining contents within the cavity(e.g. Entire Dimov reference and especially para 0104, pg. 9; para 0129-0130,pg. 11; para 0184, pg. 14), the combined teachings of Dimov et al. and Ward et al. render obvious claims 30-32.
As Dimov et al. teach laser sources are focused at the targeted contents of the cavities on a spot size that with a diameter that is approximately the same or smaller than the diameter of the cavity opening, according to user’s choice(e.g. Entire Dimov reference and especially para 0015,pg. 2; para 0122-0128, pg. 10-11), the combined teachings of Dimov et al. and Ward et al. render obvious claims 33, 34 and 45- 47.
Regarding claims 35,37,39, 43,53 and 55: These claims recite an intended use of the claimed system.
 See MPEP 2114.II: MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 

 Therefore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Therefore, as the combined teachings of Dimov et al. and Ward et al. render obvious the system of claim 28, these combined teachings also render obvious claims 35,37,39, 43,53 and 55.
Furthermore, as Dimov et al. teach arrays comprising cells in their systems, the combined teachings of Dimov et al. and Ward et al. render obvious claim 36.
Furthermore, Dimov et al. teach the detection surface of the array comprises the meniscuses of the sample in the cavities(e.g. Entire Dimov reference and especially para 0012-0015, pg. 2; para 0063, pg. 6).
Therefore, the combined teachings of Dimov et al. and Ward et al. render obvious claim 38.
Furthermore, as Dimov et al. teach the magnetic beads are functionalized to bind with the walls of the cavities (e.g. Entire Dimov reference and especially para 0015,pg. 2; para 0122-0128, pg. 10-11), the combined teachings of Dimov et al. and Ward et al. render obvious claims 40-42. 
Furthermore, as Dimov et al. teach their systems also comprise a magnet to  manipulate the magnetic beads (e.g. Entire Dimov reference and especially para 0052,pg. 5; Example 1 and 2, pg. 13-14), the combined teachings of Dimov et al. and Ward et al. render obvious claim 44.
Furthermore, as Dimov et al. teach arrays comprising fused capillaries (e.g. Entire Dimov reference and especially para 0012-0015, pg. 2; para 0142,pg. 11-12), the combined teachings of Dimov et al. and Ward et al. render obvious claims 48 and 49.
Furthermore, as Dimov et al. teach the detection surface of the array comprise the meniscuses of the sample in the cavities(e.g. Entire Dimov reference and especially para 0012-0015, pg. 2; para 0063, pg. 6), the combined teachings of Dimov et al. and Ward et al. render obvious claim 54.
Regarding claim 56:
Dimov et al. teach the system comprises a capture surface  to hold extracted contents. The capture surface comprises a glass slide covered with a glycerol layer  that prevents deformation of the capture surface from exposure to electromagnetic radiation (e.g. Entire Dimov reference and especially para 0125-0126,pg. 10-11; Example 2, pg. 14; Example 5, pg. 15).
It is further noted that the instant specification teach a similar capture surface (e.g. para 00314,pg. 75, instant specification).
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Therefore, the limitations recited above are reasonably interpreted as at best either a characteristic or an intended use limitation.
Therefore, the combined teachings of Dimov et al. and Ward et al. render obvious claim 56.

Dimov et al., Ward et al. and Cook
Claim(s) 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Dimov et al. and Ward et al., as applied to claims 28-49 and 53-57  above, and further in view of Cook(US5351332; cited on IDS filed 22 May 2020).
The combined teachings of Dimov et al. and Ward et al. as applied above are incorporated in this rejection.
	As noted above the combined teachings of Dimov et al. and Ward et al. render obvious the systems of claims 28 and 57.
	Regarding claims 50-52:
 	Cook et al. teach arrays comprising cavities that also comprise opaque lead cladding which reduces cross-talk during detection, wherein the cladding is applied in a reducing hydrogen atmosphere. Furthermore, Cook teach arrays comprising lead silicate are known in the art (e.g. Entire Cook reference and especially lines 31-34, col. 1; lines 46-68, col. 3;  lines 26-45, col. 4).
Therefore,  as Dimov et al., Ward et al.  and Cook teach systems comprising arrays comprising cavities, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the systems of Dimov  and Ward to include opaque lead cladding including lead silicate as taught by Cook  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a system comprising an array for screening of a population of biological elements.
Therefore, the combined teachings of Dimov et al., Ward et al. and Cook render obvious claims 50-52.
Dimov et al., Ward et al. and Beachley et al.
Claim(s) 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Dimov et al. and Ward et al., as applied to claims 28-49 and 53-57  above, and further in view of Beachley et al. (WO2015069742; filed 05 November 2014).
The combined teachings of Dimov et al. and Ward et al. as applied above are incorporated in this rejection.
	As noted above the combined teachings of Dimov et al. and Ward et al. render obvious the systems of claims 28 and 57.
	Regarding claims 58-60:
 	Beachley et al. teach arrays comprising cavities ( i.e. array plate having a top surface and a bottom surface and a plurality of holes in the plate) and cells, wherein the surface is covered with an agarose layer (e.g. Entire Beachley reference and especially lines 32-33, pg. 2- lines 1-5, pg. 3; lines 11-16, pg. 4). 
Regarding claim 59: This claim recites an intended use of the claimed system.
 See MPEP 2114.II: MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 

 Therefore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Therefore,  as Dimov et al., Ward et al.  and Beachley et al.  all teach systems comprising arrays comprising cavities and cells, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the systems of Dimov  and Ward to include an agarose layer as taught by Beachley et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a system comprising an array for screening of a population of biological elements.
Therefore, the combined teachings of Dimov et al., Ward et al. and Beachley et al. render obvious claims 58-60.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S.Patent No. 10,370,653
Claims 28-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,370,653 in view of Dimov et al. (US20140011690; filed 09 March 2013);Ward et al. (US8,507,293); Cook(US5351332); and Beachley et al. (WO2015069742; filed 05 November 2014).	
Claims 1-19 of U.S. Patent No. 10,370,653 disclose systems comprising arrays comprising cavities, electromagnetic radiation absorbing material and pulsed diode lasers do not expressly teach all the features of the claimed invention, such as arrays comprising an opaque lead glass or an agarose matrix.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Dimov et al. and Ward et al. render obvious render obvious claims 28-49 and 53-57. Furthermore, the additional teachings of Cook render obvious claims 50-52. Furthermore, the additional teachings of Beachley render obvious claims 58-60.
Therefore, as claims 1-19 of U.S. Patent No. 10,370,653, Dimov et al., Ward et al., Cook, and Beachley et al. all disclose systems comprising arrays comprising cavities, electromagnetic radiation absorbing material and pulsed diode lasers, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-19 of U.S. Patent No. 10,370,653  and to include the teachings of Dimov et al.; Ward et al.; Cook; and Beachley et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a system comprising an array for screening of a population of biological elements.

U.S.Patent No. 10,526,600
Claims 28-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,526,600 in view of Dimov et al. (US20140011690; filed 09 March 2013);Ward et al. (US8,507,293); Cook(US5351332); and Beachley et al. (WO2015069742; filed 05 November 2014).	
Claims 1-7 of U.S. Patent No. 10,526,600 disclose systems comprising arrays comprising cavities, electromagnetic radiation absorbing material and pulsed diode lasers do not expressly teach all the features of the claimed invention, such as arrays comprising an opaque lead silicate surface.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Dimov et al. and Ward et al. render obvious render obvious claims 28-49 and 53-57. Furthermore, the additional teachings of Cook render obvious claims 50-52. Furthermore, the additional teachings of Beachley render obvious claims 58-60.
Therefore, as claims 1-7 of U.S. Patent No. 10,526,600, Dimov et al., Ward et al., Cook, and Beachley et al. all disclose systems comprising arrays comprising cavities, electromagnetic radiation absorbing material and pulsed diode lasers, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-7 of U.S. Patent No. 10,526,600 and to include the teachings of Dimov et al.; Ward et al.; Cook; and Beachley et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a system comprising an array for screening of a population of biological elements.

U.S.Patent No. 10,788,506
Claims 28-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,788,506 in view of Dimov et al. (US20140011690; filed 09 March 2013);Ward et al. (US8,507,293); Cook(US5351332); and Beachley et al. (WO2015069742; filed 05 November 2014).	
Claims 1-22 of U.S. Patent No. 10,788,506 disclose systems comprising arrays comprising cavities that are exposed to electromagnetic radiation do not expressly teach all the features of the claimed invention, such as electromagnetic radiation absorbing material, pulsed diode lasers and arrays comprising an opaque lead glass or an agarose matrix.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Dimov et al. and Ward et al. render obvious render obvious claims 28-49 and 53-57. Furthermore, the additional teachings of Cook render obvious claims 50-52. Furthermore, the additional teachings of Beachley render obvious claims 58-60.
Therefore, as claims 1-22 of U.S. Patent No. 10,788,506, Dimov et al., Ward et al., Cook, and Beachley et al. all disclose systems comprising arrays comprising cavities, electromagnetic radiation absorbing material and pulsed diode lasers, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-22 of U.S. Patent No. 10,788,506 and to include the teachings of Dimov et al.; Ward et al.; Cook; and Beachley et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a system comprising an array for screening of a population of biological elements.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1675